[Cite as State ex rel. Castro v. Corrigan, 129 Ohio St.3d 342, 2011-Ohio-4059.]




  THE STATE EX REL. CASTRO, APPELLANT, v. CORRIGAN, JUDGE, APPELLEE.
[Cite as State ex rel. Castro v. Corrigan, 129 Ohio St.3d 342, 2011-Ohio-4059.]
Criminal procedure — Mandamus to correct sentencing error — Adequate
         remedy by appeal — Litigation by inmates of correctional institutions —
         Failure to comply with R.C. 2969.25(C)(1) — Writ denied.
   (No. 2011-0749 — Submitted August 8, 2011 — Decided August 17, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96488, 2011-Ohio-1701.
                                  __________________
         Per Curiam.
         {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Jose Castro, for writs of mandamus and procedendo to
compel appellee, a Cuyahoga County Court of Common Pleas judge, to conduct a
resentencing hearing in Castro’s criminal case and issue a new sentencing entry
that properly includes postrelease control.
         {¶ 2} Castro essentially sought waiver of prepayment of the court’s
filing fees by not paying them, instead filing a page with his petition that was
titled    “Affidavit of Indigency.”           He thus failed to comply with R.C.
2969.25(C)(1), which required him to file a statement setting forth his inmate
account “for each of the preceding six months, as certified by the institutional
cashier.” Castro’s noncompliance authorized the court’s dismissal. See State ex
rel. McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d
830.
         {¶ 3} Moreover, Castro “had an adequate remedy by way of direct
appeal from his sentence to raise his claim that he did not receive proper
notification about postrelease control at his sentencing hearing.” Briseno v. Cook,
                              SUPREME COURT OF OHIO




121 Ohio St.3d 38, 2009-Ohio-308, 901 N.E.2d 798, ¶ 1.              And Castro’s
sentencing entry “sufficiently included language that postrelease control was part
of his sentence so as to afford him sufficient notice to raise any claimed error on
appeal rather than by extraordinary writ.” State ex rel. Pruitt v. Cuyahoga Cty.
Court of Common Pleas, 125 Ohio St.3d 402, 2010-Ohio-1808, 928 N.E.2d 722, ¶
4. Castro’s sentencing entry constituted a final, appealable order, and he had an
adequate remedy by way of appeal to raise his claims. State ex rel. Tucker v.
Forchione, 128 Ohio St.3d 298, 2010-Ohio-6291, 943 N.E.2d 1006, ¶ 1.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.


                               __________________
       Jose Castro, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James
Moss, Assistant Prosecuting Attorney, for appellee.
                              ______________________




                                        2